DETAILED ACTION
The communication on 12/1/2021 has been entered and fully considered.
Claims 1-20 are pending with claims 12-20 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected with traverse.  The Applicant has requested for a rejoinder, but the Examiner respectfully denies the request for rejoinder. In order for a rejoinder, the product claims have to be elected. Furthermore, product claims have a different level of patentable consideration than process claims. 
Accordingly, claims 16-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16. (Canceled)
Claim 17. (Canceled)
Claim 18. (Canceled)

Claim 20. (Canceled)

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be John (U.S. 7,195,472), hereinafter JOHN, and Ermoshkin et al (U.S. PGPUB 2018/0015662), hereinafter ERMOSHKIN. JOHN teaches disposing a liquid polymerisable material (20) in a container (10) and is in contact with a contact window (50) [Figs. 1A-1D]. JOHN teaches an elastic, transparent/translucent material which can be arranged between mater and the bottom plate [Fig. 2; Col. 2, lines 43-49] and another arrangement wherein the liquid material is located in a basin with a transparent bottom plate and a similarly transparent film mounted over it [Fig. 4; Col. 3, lines 11-35]. JOHN fails to teach irradiating dosages on different portions of the composition. ERMOSHKIN teaches a first base zone is irradiated at a higher dose than used in the subsequent transition and/or body zones [0254] and irradiation a second portion (body zone) at a second irradiation dosage [0256]. ERMOSHKIN also teaches the base zone portions had a greater depth of cure (longer duration or increased intensity) [0254] and different slices can be irradiated at different dosages [0207]. While irradiating dosages on different portions of the composition is known in the art, JOHN and ERMOSHKIN fail to disclose, teach or suggest each of the first portion and the second portion are polymerized on the surface of the radiation-transparent substrate with an actinic radiation-polymerizable adhesive precursor composition.  
One of ordinary skill in the art would not be motivated to form a mass of material out of the same actinic radiation-polymerizable adhesive precursor composition by irradiating two portions of the same actinic radiation-polymerizable adhesive precursor composition using irradiation dosages that are not the same to polymerize each portion on a surface of the substrate [as stated in the Remarks of 12/1/2021 on page 4] nor would one of ordinary skill be motivated to make the proposed combination of JOHN, ERMOSHKIN, VANESBROECH, KURA, WU with COHEN as COHEN uses different compositions to make the final mass [Remarks of 12/1/2021 on page 3]. An additive manufacturing method of irradiating two portions of the same actinic radiation-polymerizable adhesive precursor composition using irradiation dosages that are not the same to polymerize each portion on a surface of the substrate is not known in the art of 3D manufacturing and has the benefit of higher precision delivery of adhesives, as taught in the instant specification [0004]. As these features are not taught by the prior art, independent claim 1 and the dependent claims thereof are found allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748